DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 04/28/2022 has been entered and made of record. Claims 1, 3, 7-10, 13-14, and 22-23 were amended. Claims 1-23 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 does not have clear antecedent basis for “the spatially distributed angular distribution of color vectors.” It’s not clear whether this limitation refers to “an angular distribution of color vectors from the spatially resolved angular distribution of color vectors,” “the spatially resolved angular distribution of color vectors” itself, or something entirely different. (For examination purposes, this limitation is interpreted to refer to “an angular distribution of color vectors from the spatially resolved angular distribution of color vectors.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esbech et al. (US 2017/0165038) in view of Marin et al. (US 2018/0047208) and Seto (US 2016/0318259).
Regarding claim 1, Esbech teaches/suggests: A method for intraoral 3D scanning comprising: 
a) obtaining a 3D tooth surface representation using an intraoral scanner wherein the 3D tooth surface representation comprises surface data (Esbech [0139]: “In step 102 a series of sub-scans of the patient's set of teeth is recorded, where a plurality of said sub-scans comprises both texture information and shape information for the tooth;” [0154]: “The computer device 642 is capable of receiving a digital 3D representation of the patient's set of teeth from a scanning device 641, such as the TRIOS intra-oral color scanner manufactured by 3shape A/S.”); 
b) identifying one or more shade values (Esbech [0141]: “In step 104 a tooth shade value for a point on the tooth is determined based on the texture data. This is done at least in part by comparing the texture data of the corresponding point of the digital 3D representation with a known texture value of one or more reference tooth shade values;” [0004]: “Each reference tooth shade value in a tooth shade guide represents a predetermined and known tooth color value and often correspond to the color of commercially available ceramics for the production of dental restorations.”); and 
c) displaying, storing, or transmitting the surface data with an indication of the one or more shade values (Esbech [0142]: “FIGS. 2 to 4 show parts of screen shots from user interfaces in which derived tooth shade values and visual representation of the corresponding certainty scores for a number of tooth regions are displayed at the digital 3D representations of the patient's set of teeth.”).
Esbech does not teach/suggest:
a spatially resolved angular distribution of color vectors, wherein the spatially resolved angular distribution of color vectors associates one or more point positions from the surface data to the corresponding angular distribution of color vectors; 
Marin, however, teaches/suggests:
a spatially resolved angular distribution of color vectors, wherein the spatially resolved angular distribution of color vectors associates one or more point positions from the surface data to the corresponding angular distribution of color vectors (Marin [0117]: “According to one embodiment, the processor computes a “diffuse texture map” of the surface, which represents the diffuse component of the BRDF ... In operation 742, a color vector (e.g., a <red, blue, green> color vector) is computed (or retrieved from the images) for each pixel of the image regions associated with the patch;” [0096]: “A unit normal vector {right arrow over (N)} of the patch may be defined as a direction perpendicular to the patch and having a direction pointing outward from the object 20. The patch receives light from a light source 62 along a direction of incidence θ.sub.i, φ.sub.i, where θ.sub.i is the elevation angle and φ.sub.i is the azimuthal angle with respect to the reference frame 60.”); 
Marin further discloses in [0007]: “In particular, an accurate rendering of a surface may take into account whether the object is glossy, semi-glossy, matte, dull, metallic, translucent, etc. The reflectance and scattering aspects of the optical characteristics of an object are sometimes represented as a bidirectional reflectance distribution function (BRDF).” Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the texture information of Esbech to include optical characteristics as taught/suggested by Marin in order for an accurate rendering of the surface.

Nor does Esbech teach/suggest:
where each shade value is associated with an angular distribution of color vectors from the spatially resolved angular distribution of color vectors, by comparing the spatially distributed angular distribution of color vectors to a set of reference angular distributions of color vectors, wherein each reference angular distribution of color vectors in the set is associated with a corresponding shade value; 
Seto, in view of Esbech, teaches/suggests:
where each shade value is associated with an angular distribution of color vectors from the spatially resolved angular distribution of color vectors, by comparing the spatially distributed angular distribution of color vectors to a set of reference angular distributions of color vectors, wherein each reference angular distribution of color vectors in the set is associated with a corresponding shade value (Esbech [0141]: “In step 104 a tooth shade value for a point on the tooth is determined based on the texture data. This is done at least in part by comparing the texture data of the corresponding point of the digital 3D representation with a known texture value of one or more reference tooth shade values;” Seto [0045]: “As illustrated in FIG. 6, the four parameters ρ.sub.d, ρ.sub.s, α.sub.x, and α.sub.y of the BRDF model are associated with the RGB value and stored in the color material LUT. In the color material LUT illustrated in FIG. 6, a column 41 indicates the RGB value, and columns 42 to 45 each indicate values of the colors of the respective four parameters.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the tooth shade guide of Esbech to include parameters of the BRDF model as taught/suggested by Seto in order for an accurate rendering of the surface.

Regarding claim 2, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein the spatially resolved angular distribution of color vectors comprises a single angular distribution of color vectors corresponding to the tooth surface data (Esbech [0141]: “In step 104 a tooth shade value for a point on the tooth is determined based on the texture data. This is done at least in part by comparing the texture data of the corresponding point of the digital 3D representation with a known texture value of one or more reference tooth shade values;” Marin [0117]: “According to one embodiment, the processor computes a “diffuse texture map” of the surface, which represents the diffuse component of the BRDF ... In operation 742, a color vector (e.g., a <red, blue, green> color vector) is computed (or retrieved from the images) for each pixel of the image regions associated with the patch;” Seto [0045]: “As illustrated in FIG. 6, the four parameters ρ.sub.d, ρ.sub.s, α.sub.x, and α.sub.y of the BRDF model are associated with the RGB value and stored in the color material LUT. In the color material LUT illustrated in FIG. 6, a column 41 indicates the RGB value, and columns 42 to 45 each indicate values of the colors of the respective four parameters.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein the angular distribution of color vectors comprises at least one of an incident illumination direction, a reflected light direction, a surface normal, and a position on the tooth surface (Marin [0096]: “A unit normal vector {right arrow over (N)} of the patch may be defined as a direction perpendicular to the patch and having a direction pointing outward from the object 20. The patch receives light from a light source 62 along a direction of incidence θ.sub.i, φ.sub.i, where θ.sub.i is the elevation angle and φ.sub.i is the azimuthal angle with respect to the reference frame 60.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein the color vectors include red, green, and blue color data values (Marin [0117]: “According to one embodiment, the processor computes a “diffuse texture map” of the surface, which represents the diffuse component of the BRDF ... In operation 742, a color vector (e.g., a <red, blue, green> color vector) is computed (or retrieved from the images) for each pixel of the image regions associated with the patch.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Esbech as modified by Marin and Seto does not teach/suggest: The method of claim 1 wherein the color vectors include CIELab color data values. Esbech further teaches/suggests CIELab color data values (Esbech [0003]: “The tooth color can be represented in many different color spaces, such as the L*C*h* color space representing color in terms of Lightness, Chroma and Hue, or in the L*a*b* color space.”). Before the effective filing date of the claimed invention, the substitution of one known element (the L*a*b* color space of Esbech) for another (the RGB color space of Esbech) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to represent the color of the teeth.

Regarding claim 6, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein the color vectors include a spectrum with wavelengths covering the visible wavelengths (Marin [0117]: “According to one embodiment, the processor computes a “diffuse texture map” of the surface, which represents the diffuse component of the BRDF ... In operation 742, a color vector (e.g., a <red, blue, green> color vector) is computed (or retrieved from the images) for each pixel of the image regions associated with the patch.”). The RGB color space meets the claimed spectrum. The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 7, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein the set of reference angular distributions of color vectors and corresponding shade values is acquired from measurements of a set of dental shade tabs (Esbech [0004]: “Each reference tooth shade value in a tooth shade guide represents a predetermined and known tooth color value and often correspond to the color of commercially available ceramics for the production of dental restorations;” Seto [0045]: “First, patch image data having the colors indicated in the column 41 is created. Next, an image is formed by inputting the created patch image data into the surface color forming device 201. The formed image is then measured by a predetermined measurement method using, for example, a goniophotometer.”). In view of Esbech and Seto, the tooth shade guide meets the claimed set of dental shade tabs. In addition, such feature would have been well known for creating the tooth shade guide (Official Notice).

Regarding claim 8, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein each angular distribution of color vectors comprises bidirectional reflectance distribution function values (Marin [0117]: “According to one embodiment, the processor computes a “diffuse texture map” of the surface, which represents the diffuse component of the BRDF ... In operation 742, a color vector (e.g., a <red, blue, green> color vector) is computed (or retrieved from the images) for each pixel of the image regions associated with the patch.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 9, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein each angular distribution of color vectors comprises spatially varying bidirectional reflectance distribution function values (BRDF) (Marin [0117]: “According to one embodiment, the processor computes a “diffuse texture map” of the surface, which represents the diffuse component of the BRDF ... In operation 742, a color vector (e.g., a <red, blue, green> color vector) is computed (or retrieved from the images) for each pixel of the image regions associated with the patch;” Seto [0035]: “The image information is, for example, a two-dimensional discrete image signal, and has parameters of a function that models a BRDF indicating anisotropy for each pixel, i.e., a spatially-varying BRDF (SVBRDF).”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 10, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein each angular distribution of color vectors comprises Bidirectional Surface Scattering Reflectance Distribution Function (BSSRDF) or Bidirectional Scattering Distribution Function values (BSDF) (Marin [0117]: “According to one embodiment, the processor computes a “diffuse texture map” of the surface, which represents the diffuse component of the BRDF ... In operation 742, a color vector (e.g., a <red, blue, green> color vector) is computed (or retrieved from the images) for each pixel of the image regions associated with the patch.”). The claimed BSSRDF and/or BSDF would have been a well-known substitution for the BRDF (Official Notice). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 11, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein the 3D tooth surface representation comprises a point cloud or a triangle mesh or a surface spline (Esbech [0154]: “The computer device 642 is capable of receiving a digital 3D representation of the patient's set of teeth from a scanning device 641, such as the TRIOS intra-oral color scanner manufactured by 3shape A/S;” Marin [0050]: “A 3D scanning system typically generates or produces a “point cloud,” which is a set of 3D point locations, where each of these points lies on the surface of the object being scanned. These points can be organized to form the vertices of a “mesh” of triangles or other polygons, which is used to represent the surface of the scanned object.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 12, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein one or more of the identified shade values is a text label or a color-coded label or a spatial profile of the shade variation over the tooth surface (Esbech [0005]: “In the VITA 3D-Master system, tooth shades are expressed in codes referring to the L*C*h* color space, where each code is constructed according to (Lightness, hue, Chroma).”).

Regarding claim 13, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein the one or more identified shade values corresponds to at least one of an upper, middle, or lower third of the tooth surface (Esbech [0142]: “FIGS. 2 to 4 show parts of screen shots from user interfaces in which derived tooth shade values and visual representation of the corresponding certainty scores for a number of tooth regions are displayed at the digital 3D representations of the patient's set of teeth.”).

Regarding claim 14, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein comparing each of at least one spatially distributed angular distribution of color vectors to the set of reference angular distributions of color vectors comprises calculating a color distance between two color vectors (Esbech [0050]: “Selecting the tooth shade value can then comprise determining for which of the reference tooth shades the color difference, i.e. the Euclidian distance, is the smallest;” Marin [0117]: “According to one embodiment, the processor computes a “diffuse texture map” of the surface, which represents the diffuse component of the BRDF ... In operation 742, a color vector (e.g., a <red, blue, green> color vector) is computed (or retrieved from the images) for each pixel of the image regions associated with the patch.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 15, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein identifying one or more shade values is performed on all tooth surfaces on the 3D tooth surface representation (Esbech [0162]: “The color parameters for each point on the digital 3D representation of the tooth can be determined for sections of or the entire surface of the tooth.”).

Regarding claim 16, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein identifying one or more shade values is performed on selected region within the 3D tooth surface representation (Esbech [0162]: “The color parameters for each point on the digital 3D representation of the tooth can be determined for sections of or the entire surface of the tooth.”).

Regarding claim 17, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein the surface data is obtained during data acquisition or is generated as part of a refinement step (Esbech [0154]: “The computer device 642 is capable of receiving a digital 3D representation of the patient's set of teeth from a scanning device 641, such as the TRIOS intra-oral color scanner manufactured by 3shape A/S.”).

Regarding claim 18, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein the surface data and the spatially resolved angular distribution of color vectors are obtained from the same data acquisition (Esbech [0125]: “When e.g. the image sensor is a color sensor and the light source provides a multispectral signal a plurality of the sub-scans can include both geometry information and texture information, such as color information, for said tooth;” Marin [0117]: “According to one embodiment, the processor computes a “diffuse texture map” of the surface, which represents the diffuse component of the BRDF ... In operation 742, a color vector (e.g., a <red, blue, green> color vector) is computed (or retrieved from the images) for each pixel of the image regions associated with the patch.”). Obtaining both geometry information and texture information meets the claimed same data acquisition. The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 19, Esbech as modified by Marin and Seto teaches/suggests: The method of claim 1 wherein the surface data and the spatially resolved angular distribution of color vectors are obtained from separate data acquisitions (Esbech [0125]: “When e.g. the image sensor is a color sensor and the light source provides a multispectral signal a plurality of the sub-scans can include both geometry information and texture information, such as color information, for said tooth;” Marin [0117]: “According to one embodiment, the processor computes a “diffuse texture map” of the surface, which represents the diffuse component of the BRDF ... In operation 742, a color vector (e.g., a <red, blue, green> color vector) is computed (or retrieved from the images) for each pixel of the image regions associated with the patch.”). The claimed separate data acquisitions (i.e., obtaining separately geometry information and texture information out of necessity, for example) would have been a well-known substitution for obtaining both geometry information and texture information (Official Notice). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 22, Esbech as modified by Marin and Seto teaches/suggests: A method for intraoral 3D scanning comprising: 
obtaining a 3D tooth surface representation using an intraoral scanner, wherein the 3D tooth surface representation comprises surface data and a spatially resolved angular distribution of color vectors, wherein the spatially resolved angular distribution of color vectors comprises an illumination direction, a reflected light direction, and a surface normal for each of a plurality of points on the 3D tooth surface representation (Esbech [0139]: “In step 102 a series of sub-scans of the patient's set of teeth is recorded, where a plurality of said sub-scans comprises both texture information and shape information for the tooth;” [0154]: “The computer device 642 is capable of receiving a digital 3D representation of the patient's set of teeth from a scanning device 641, such as the TRIOS intra-oral color scanner manufactured by 3shape A/S;” Marin [0117]: “According to one embodiment, the processor computes a “diffuse texture map” of the surface, which represents the diffuse component of the BRDF ... In operation 742, a color vector (e.g., a <red, blue, green> color vector) is computed (or retrieved from the images) for each pixel of the image regions associated with the patch;” [0096]: “A unit normal vector {right arrow over (N)} of the patch may be defined as a direction perpendicular to the patch and having a direction pointing outward from the object 20. The patch receives light from a light source 62 along a direction of incidence θ.sub.i, φ.sub.i, where θ.sub.i is the elevation angle and φ.sub.i is the azimuthal angle with respect to the reference frame 60.”); 
for one or more of the plurality of points, associating a color shade from a set of pre-defined color shades according to a corresponding spatially resolved angular distribution of color vectors for each of the pre-defined color shades (Esbech [0141]: “In step 104 a tooth shade value for a point on the tooth is determined based on the texture data. This is done at least in part by comparing the texture data of the corresponding point of the digital 3D representation with a known texture value of one or more reference tooth shade values;” Seto [0045]: “As illustrated in FIG. 6, the four parameters ρ.sub.d, ρ.sub.s, α.sub.x, and α.sub.y of the BRDF model are associated with the RGB value and stored in the color material LUT. In the color material LUT illustrated in FIG. 6, a column 41 indicates the RGB value, and columns 42 to 45 each indicate values of the colors of the respective four parameters.”); and 
displaying, storing, or transmitting at least a portion of the tooth surface representation with identification of one or more of the associated color shades (Esbech [0142]: “FIGS. 2 to 4 show parts of screen shots from user interfaces in which derived tooth shade values and visual representation of the corresponding certainty scores for a number of tooth regions are displayed at the digital 3D representations of the patient's set of teeth.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 23 recites limitations similar in scope to those of claim 1 and is rejected using the same rationale. Esbech as modified by Marin and Seto further teaches/suggests an image capture apparatus; a processor; and a display (Esbech Fig. 6: 3D scanning device 641, microprocessor 644, and visual display unit 647).

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esbech et al. (US 2017/0165038) in view of Marin et al. (US 2018/0047208) and Seto (US 2016/0318259) as applied to claim 1 above, and further in view of Hofman et al. (US 2006/0105179).
Regarding claim 20, Esbech as modified by Marin and Seto does not teach/suggest: The method of claim 1 further comprising obtaining a scan signal from a reflectance standard, wherein the scan signal provides a color vector or a bi-directional reflectance distribution function (BRDF) structure. Hofman, however, teaches/suggests obtaining a scan signal from a reflectance standard, wherein the scan signal provides a color vector (Hofman [0096]: “The fiber optic probe was positioned 0.6 cm away from the surface of a white Halon reflectance standard (RS50). The probe was adjusted so that the axis of the probe was approximately 45.degree. with respect to the surface of the standard … With the fiber optic source turned off, the sample was placed on the white reflectance standard. The light source was then turned on and spectrometer used to capture the reflectance spectrum and convert it to CIELAB L*, a* and b* values.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the scanning of Esbech as modified by Marin and Seto to include parameters of the BRDF model as taught/suggested by Hofman in order to capture the reflectance spectrum.

Regarding claim 21, Esbech as modified by Marin, Seto, and Hofman teaches/suggests: The method of claim 20 wherein the scan signal is spatially resolved over a field of view of the intraoral scanner (Esbech [0154]: “The computer device 642 is capable of receiving a digital 3D representation of the patient's set of teeth from a scanning device 641, such as the TRIOS intra-oral color scanner manufactured by 3shape A/S;” Hofman [0096]: “The fiber optic probe was positioned 0.6 cm away from the surface of a white Halon reflectance standard (RS50). The probe was adjusted so that the axis of the probe was approximately 45.degree. with respect to the surface of the standard … With the fiber optic source turned off, the sample was placed on the white reflectance standard. The light source was then turned on and spectrometer used to capture the reflectance spectrum and convert it to CIELAB L*, a* and b* values.”). The same rationale to combine as set forth in the rejection of claim 20 above is incorporated herein.
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant argues “[a]lthough Seto as cited may disclose actions or steps which collect information for a BRDF model, the disclosed BRDF model, storing four scalar parameters per pixel ("p.sub.d, p.sub.s, a.sub.x, and a.sub.y," as indicated in the material cited by the Office) does not constitute "an angular distribution of color vectors" either ... while both the present application and Seto may mention BDRF models, the form and content of such models differ substantially.” See Remarks, pg. 7.

Examiner respectfully disagrees. Applicant discloses in para. [0027]: “According to an embodiment of the present disclosure, an angular distribution of color vectors can be represented by a BRDF (Bi-Directional Reflectance Distribution Function) structure or a BRDF snapshot.” As such, the BRDF model of Marin and Seto meets the claimed angular distribution of color vectors.

Applicant further argues “[n]ot only is the information being compared substantially different between the claim-recited and Seto-cited steps, but the Seto materials are entirely unsuited to the claim-recited application (where artificial surface microstructure and dyeing patters would be destroyed by brushing and/or polishing) and do not suggest that optical comparisons be made through angularly varying observations, in the Sato-disclosed manner or otherwise, against reference dental tabs, dental ceramics, or other dental materials lacking an artificially micropatterned surface structure.” See Remarks, pp. 7-8.

    PNG
    media_image1.png
    374
    522
    media_image1.png
    Greyscale

Examiner respectfully disagrees. Seto was cited to modify the color of the tooth and not the surface of the tooth. As shown in Fig. 6 of Seto (reproduced above), RGB colors are mapped to the four parameters of the BRDF model. As such, it would have been obvious to modify the color of the tooth to be represented by the BRDF model as set forth in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0293539 – color distribution
US 2014/0105480 – color distribution
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611